Citation Nr: 1136262	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected panic disorder with agoraphobia (psychiatric disorder) prior to July 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970.  

Service connection for a psychiatric disorder was granted by rating decision in October 2004, and a 100 percent rating was assigned effective April 23, 2001.  In August 2006, the Board of Veterans' Appeals (Board) granted an earlier effective date of March 15, 1984 for the grant of service connection for a psychiatric disorder; a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) implemented the Board's action by granting a 10 percent rating for psychiatric disorder effective March 15, 1984 and a 100 percent rating effective July 20, 1999.  The Veteran thereupon timely appealed the 10 percent rating.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected psychiatric disorder are shown to more nearly result in definite impairment of social and industrial adaptability beginning August 27, 1985.

2.  The Veteran's psychiatric symptomatology shows him to be demonstrably unable to obtain or retain employment beginning October 4, 1989.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no higher, for 
service-connected psychiatric disability were met beginning August 27, 1985.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Codes 9400-9411 (1985).



2.  The criteria for an initial evaluation of 100 percent for service-connected psychiatric disability were met beginning October 4, 1989.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Codes 9400-9411 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process because the case began prior to the passage of VCAA.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2004 that informed him of the requirements needed to establish entitlement to service connection.  Service connection for psychiatric disorder was granted by rating decision in October 2004.

Although the Veteran was not notified of the requirements to establish entitlement to an increased evaluation until the September 2007 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for an increased rating following the initial grant of service connection, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

A May 2007 letter provided information concerning effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  As this claim involves a rating prior to July 1999, a current examination is not warranted. 

The Board concludes that all available evidence that is pertinent to the claim on appeal has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his June 2007 RO hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).  

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), which is applicable to this case, it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A March 1984 claim for service connection for a psychiatric disability was originally denied by the RO in a December 1985 rating decision, and the Veteran timely appealed.  The claim for service connection for a psychiatric disability was subsequently granted in an October 2004 rating decision and a 100 percent evaluation was assigned under Diagnostic Code 9412, effective April 23, 2001.  The Veteran timely appealed the effective date.  A November 2006 rating decision granted a 10 percent rating effective March 15, 1984 and a 100 percent rating effective July 20, 1999.  The Veteran timely appealed the assigned ratings.

The Board notes that effective November 7, 1996, which is during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).   
VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO provided the Veteran notice of both the old and new regulations.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read in part as follows:

A 10 percent rating was assigned for psychiatric symptomatology less than the criteria for a 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id., at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, a 10 percent evaluation is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9412 (2010).

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Analysis of the Claim

After review of the evidence, the Board finds that the Veteran's service-connected psychiatric disability more nearly approximates the criteria for an initial rating of 30 percent beginning May 23, 1984 and more nearly approximates the criteria for a 100 percent rating beginning October 4, 1989.  

VA treatment reports dated from June 1982 to August 1985 reveal that the Veteran's problems on May 23, 1984 included severe depression, which was noted to be a long standing problem.  

The Veteran complained on VA psychiatric evaluation in August 1985 of occasional nightmares, cold sweats, restlessness, irritability, occasional depression and suicidal thoughts, insomnia, occasional trouble concentrating, difficulty with memory.  He had been working for a company that made hospital beds but had been on sick leave since June 1985 for a work-related back injury.  On mental status evaluation, the Veteran was well groomed, his speech was coherent and relevant, there were no delusions or hallucinations, his memory and orientation was intact, and his judgment and insight were good.  The diagnosis was Vietnam experience related anxiety disorders with some features of posttraumatic stress disorder (PTSD).

According to VA treatment reports for September 1985, the Veteran was feeling slightly better.  It was noted that he was very nervous when treated in December 1985; it was also reported in December 1985 that the Veteran was in a constant state of anxiety.  He was "doing pretty good emotionally" in July 1986.

The Veteran complained on VA examination in May 1986 of nightmares of Vietnam.  The Veteran noted that he had been unemployed since he hurt his back and lost his job in 1986.  His insight and judgment were borderline to poor, he was tense and anxious, and his memory was poor.  A generalized anxiety disorder was diagnosed.

When evaluated for back pain by Occucare in July 1988, the Veteran was reported to be anxious, marginally depressed, and preoccupied with fears of death and dying.  The impressions were marked anxiety and depressive symptomatology; and marked psychosomatic overlay.

When examined for the Pennsylvania Bureau of Disability Determination (PBDD) in April 1989, the Veteran's mood was stable, his speech was coherent and rational, his thoughts were well organized and goal directed, and he was alert and oriented.  The diagnosis was alcohol and substance dependency, rule out atypical personality disorder.

According to an October 4, 1989 private psychological evaluation, the Veteran was taking medication for his psychiatric disability.  Testing results indicated a severely mentally disorder condition, with significant episodes of hysteria with anxiety and depression.  The Veteran's psychiatric disorder significantly impaired the Veteran's ability to cope in a daily living environment and resulted in isolation, withdrawal, and an inability to function in any work or social setting.

When evaluated for the PBDD in February and March 1996, the Veteran reported that he lived alone and had a girlfriend who visited about once a week.  He had become more and more depressed; he had no outside hobbies or interests; and he slept poorly.  He cried during the interview.  The diagnoses were panic attacks with agoraphobia, which prevented him from being able to function in any crowded situation; depression; and mild alcohol abuse pattern, which did not appear to interfere with his life.

An April 1996 Social Security Administration decision awarded disability benefits, effective March 2, 1987, for a panic disorder with agoraphobia and for depression.

According to a July 1999 evaluation report for PBDD, the Veteran was uncomfortable around other people.  The diagnoses were depressive disorder, not otherwise specified; alcohol abuse by history, rule out current alcohol abuse; and pain disorder with agoraphobia.  His GAF score was 45.  The prognosis was considered poor.

The Veteran testified at a June 2007 personal hearing at the RO in Washington, D.C. in support of his claim.

The Board finds that the above evidence shows psychiatric symptomatology that more nearly approximates the criteria for a rating of 30 percent, showing definite impairment under the old criteria, beginning August 27, 1985 and symptomatology that shows the Veteran demonstrably unable to obtain or retain employment, under the old criteria, beginning October 4, 1989.  

Although there is a notation in May 1984 of severe depression, this does not appear to be from a psychiatric evaluation; rather it appears to be noted as part of the Veteran's medical history.  In contrast, when the Veteran was given a VA special neuropsychiatric evaluation by a board of two physicians on August 27, 1985, he had multiple psychiatric complaints and it was determined that he had an anxiety disorder related to his Vietnam experiences, with some features of PTSD.

A rating in excess of 30 percent is not warranted prior to October 4, 1989 because the evidence prior to October 4, 1989 does not show considerable occupational impairment, as defined above, meaning a "rather large," degree of strength or intensity.  It was noted on examination on August 27, 1985 that several of the Veteran's psychiatric symptoms, including nightmares and trouble concentrating, occurred only part of the time; and he was described as well groomed with normal speech, no delusions or hallucinations, no problems with orientation or memory, and good judgment and insight.  Although he was noted to be in a constant state of anxiety in December 1985, he was "doing pretty good emotionally" in July 1986.  Although marked anxiety and depressive symptomatology were diagnosed in July 1988, this was on a musculoskeletal evaluation, rather than a psychiatric evaluation; and it was reported on psychiatric evaluation in April 1989 that his mood was stable, his speech was coherent and rational, his thoughts were organized and goal directed, and he was alert and oriented.  

The Veteran was awarded SSA disability benefits effective March 2, 1987 primarily for his panic disorder and depression.  While the SSA has found the Veteran to be disabled within the meaning of its applicable law, these findings are relevant, but not necessarily binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).  Additionally, it was noted in the SSA decision findings, dated in January 1990, that the Veteran's impairment included low back pain, not just psychiatric disability.  

The Board finds that an evaluation of 100 percent is warranted for the Veteran's service-connected psychiatric disability beginning October 4, 1989, based on the findings on a private psychological evaluation on that date, as it was noted that the Veteran's symptomatology was severe and resulted in significant impairment in his ability to cope on a daily basis and caused an inability to function in a work or social setting.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his psychiatric symptoms.  His complaints are credible.  The Veteran's complaints have been considered in evaluating the disability at issue; however, evaluations for VA purposes have not shown the severity required for an increased schedular rating, except as discussed above.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case it is clear from the medical evidence that the functional impairment from the Veteran's service-connected psychiatric disorder is not in excess of that contemplated by the schedular criteria prior to October 4, 1989.  In fact, in April 1989, the Veteran's mood was stable, his speech was coherent and rational, his thoughts were well organized and goal directed, and he was alert and oriented.  As discussed above, his symptomatology prior to October 4, 1989 is ratable under the old schedular criteria for psychiatric disorders.  The Board has therefore determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The benefit of the doubt in this case has been resolved in the Veteran's favor.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

An initial evaluation of 30 percent is granted for service-connected psychiatric disability, effective August 27, 1985, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation of 100 percent is granted for service-connected psychiatric disability, effective October 4, 1989, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


